DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 10/26/2022 have been entered. Claims 1-5, 8-15, and 17-18 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liss (US Publication No. 2019/0324468) in view of Lee et al. (US Publication No. 2018/0317725).
Liss teaches: 
Re claim 1.  A method comprising: 
- 	acquiring position information and/or orientation information from at least two cleaning machines, wherein the position information and/or orientation information is indicative of a position and/or orientation of the at least two cleaning machines in a first area to be cleaned and/or cared for (Paragraph [0005]: “The environment map generated by the robot is transmitted to the external device and the position of the robot within the environment map is displayed.”.  Paragraph [0014]: position and orientation of the processing device and the accessory device.  Paragraph [0021]: The processing device may be realized, for example, in the form of a cleaning robot, a service robot, a vacuuming robot, a wiping robot, a mowing robot or the like. The accessory device may likewise be realized in the form of such a robot.); 
- 	acquiring soiling information, such that the soiling information is indicative of a location or second area that is to be cleaned and/or cared for within the first area to be cleaned or cared for (paragraph [0019]: location of dirt accumulation); 
- 	determining control information based at least partially on the acquired position information and/or orientation information and on the acquired soiling information (paragraph [0019]: navigate to the location with the dirt accumulation; “The accessory device then transmits the corresponding location to the processing device such that the processing device can purposefully navigate to this location. Consequently, the accessory device specifies when the processing device has to start a processing activity.”); and 
- 	outputting or triggering of an output of the control information thereby determined (paragraph [0019]: these steps are inherently necessary for the processing device to navigate to the location of the dirt accumulation, otherwise the processing device would not be commanded to perform this action.).

Liss fails to specifically teach: (re claim 1) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least a noise parameter indicative of how much noise generation is to be expected by at least two cleaning machines.

Lee teaches, at paragraphs [0301 and 0305], such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises; and in quiet modes, the systems may control the level of the quiet mode in proportion to the level of the surrounding noise so that it is more difficult for the user to perceive noise generated from the cleaning robot as the surrounding noise is louder.  The system regulates the level of the quiet mode according to the level of the surrounding noise to prevent disturbing the user.  

In view of Lee’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Liss, (re claim 1) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least a noise parameter indicative of how much noise generation is to be expected by at least two cleaning machines; since Lee teaches such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises; and in quiet modes, the systems may control the level of the quiet mode in proportion to the level of the surrounding noise so that it is more difficult for the user to perceive noise generated from the cleaning robot as the surrounding noise is louder.  The system regulates the level of the quiet mode according to the level of the surrounding noise to prevent disturbing the user.  

Liss further teaches:
Re claim 2.  Wherein at least one of the at least two cleaning machines carries out a cleaning and/or care of the location or second area based on the control information (paragraph [0019]).

Re claim 3.  Wherein the determination of the control information is carried out and/or controlled by a processing unit (Robots and servers inherently include processing units for performing their calculations and processing their data.).

Re claim 4.  Wherein the control information determined is output via a communication interface (paragraphs [0009 and 0021]: “communications module”).

Re claim 5.  Wherein the soiling information is acquired by one of the at least two cleaning machines (paragraph [0019]).

Re claim 8.  Wherein the location or second area to cleaned and/or cared for within the first area to be cleaned and/or cared for is a surface in a house or in a garden (paragraph [0012], vacuuming, wiping, mowing, polishing robot).

Re claim 9.  Wherein the determination of the control information is carried out and/or controlled by means of a processing unit, wherein the processing unit is arranged in particular centrally in a household (paragraph [0009], the robots may communicate with the external server over a local network, particularly a WLAN network.).

Re claim 10.  Wherein the position information and/or orientation information is captured by a camera or a sensor (paragraphs [0013 and 0021]).

Re claim 11.  Wherein the camera is arranged such that the first area to be cleaned and/or cared for is captured by the camera, such that the determination of the position information and/or the orientation information for the at least two cleaning machines and/or the acquisition of the soiling information is carried out and/or controlled at least partially based on information captured by the camera (paragraphs [0013 and 0018-0019]).

Re claim 12.  Wherein the position information and/or orientation information is determined at least partially based on information acquired by a sensor from one of the at least two cleaning machines (paragraphs [0013, 0018-0019, and 0021].

Re claim 13.  Also comprising: - receiving status information from at least one of the at least two cleaning machines; and - outputting or triggering of an output of the status information (paragraph [0009]).

Re claim 15.  A device configured to perform a method, the device comprising:
a processor that implements a computer program comprising one or more program instructions that cause the processor to execute the method of claim 1 (paragraph [0009]).  

Re claim 17.  Wherein the determination of the control information is carried out and/or controlled by a processing unit, wherein the processing unit is arranged in a decentralized location (paragraph [0019], location information of dirt accumulation is transmitted to the processing device, the processing device uses this data to carry out purposeful spot cleaning at the location of the dirt accumulation.  The processing device inherently has a processing unit to perform its calculations and processing of data.).

Re claim 18.  A system, comprising: 
at least two cleaning machines operable to transmit and receive information (paragraph [0021]); and 
4a processor in operable communication with the at least two cleaning machines (paragraph [0009]), the processing implementing a computer program comprising one or more program instructions that cause the processor to: 
- acquire position information and/or orientation information from the at least two cleaning machines, wherein the position information and/or orientation information is indicative of a position and/or orientation of the at least two cleaning machines in a first area to be cleaned and/or cared for (Paragraph [0005]: “The environment map generated by the robot is transmitted to the external device and the position of the robot within the environment map is displayed.”.  Paragraph [0014]: position and orientation of the processing device and the accessory device.  Paragraph [0021]: The processing device may be realized, for example, in the form of a cleaning robot, a service robot, a vacuuming robot, a wiping robot, a mowing robot or the like. The accessory device may likewise be realized in the form of such a robot.); 
- acquire soiling information, such that the soiling information is indicative of a location or second area that is to be cleaned and/or cared for within the first area to be cleaned or cared for (paragraph [0019]: location of dirt accumulation); 
- determine control information based at least partially on the acquired position information and/or orientation information and on the acquired soiling information (paragraph [0019]: navigate to the location with the dirt accumulation; “The accessory device then transmits the corresponding location to the processing device such that the processing device can purposefully navigate to this location. Consequently, the accessory device specifies when the processing device has to start a processing activity.”); and 
- output or trigger an output of the control information thereby determined to one or both of the at least two cleaning machines (paragraph [0019]: these steps are inherently necessary for the processing device to navigate to the location of the dirt accumulation, otherwise the processing device would not be commanded to perform this action.).

Liss fails to specifically teach: (re claim 18) wherein: 	
the control information is also determined based on planning information that is determined, and 
the planning information is determined based on at least a noise parameter indicative of how much noise generation is to be expected by the at least two cleaning machines.

Lee teaches, at paragraphs [0301 and 0305], such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises; and in quiet modes, the systems may control the level of the quiet mode in proportion to the level of the surrounding noise so that it is more difficult for the user to perceive noise generated from the cleaning robot as the surrounding noise is louder.  The system regulates the level of the quiet mode according to the level of the surrounding noise to prevent disturbing the user.  

In view of Lee’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Liss, (re claim 18) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least a noise parameter indicative of how much noise generation is to be expected by the at least two cleaning machines; since Lee teaches such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises; and in quiet modes, the systems may control the level of the quiet mode in proportion to the level of the surrounding noise so that it is more difficult for the user to perceive noise generated from the cleaning robot as the surrounding noise is louder.  The system regulates the level of the quiet mode according to the level of the surrounding noise to prevent disturbing the user.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liss (US Publication No. 2019/0324468) as modified by Lee et al. (US Publication No. 2018/0317725) as applied to claim 1 above, and further in view of Shin et al. (US Publication No. 2016/0154996).
The teachings of Liss have been discussed above.  Liss fails to specifically teach: (re claim 14) additionally comprising: - acquiring at least one voice command indicative of at least one parameter; and - determining the control information based at least partially on the at least one voice command acquired.
Liss does teach, at paragraph [0015], commanding the accessory device via gestures, eye movements or the like.  
Shin teaches, at the abstract, such robot cleaners may receive voice commands corresponding to a gesture recognition command, and controlling a movement of the robot to execute the commanded function.  This allows a user to verbally direct a robot.  
In view of Shin’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Liss, (re claim 14) additionally comprising: - acquiring at least one voice command indicative of at least one parameter; and - determining the control information based at least partially on the at least one voice command acquired; since Liss does teach commanding the accessory device via gestures, eye movements or the like; and Shin teaches such robot cleaners may receive voice commands corresponding to a gesture recognition command, and controlling a movement of the robot to execute the commanded function.  This allows a user to verbally direct a robot.  

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 6-7, with respect to Lee (2018/0317725):
Applicant submits, however, that Lee does not teach or suggest the element of "a noise parameter indicative of how much noise generation is to be expected." Rather, what Lee specifically teaches is that the controller may determine that a user is sleeping or resting when sensor information determines that the distance between the user and the cleaning robot has become smaller than a predetermined level and that the user is currently on a bed. In response to this determination, the controller may then control regions, other than the bedroom, to be cleaned first while switching to the quiet mode. 
	It is respectfully submitted that using distance information to determine that a user is potentially on a bed is not even remotely synonymous with a predictive planning parameter that is indicative of how much noise is to be expected during a cleaning process. To allege otherwise is simply factually erroneous. 

However, the example provided at paragraph [0301] of Lee suggests, to one of ordinary skill in the art, the normal mode of operating the cleaning robot has a noise parameter indicating too much noise is to be expected for the current situation, and a quiet mode has a noise parameter indicating not too much noise is to be expected for the current situation.  This example parallels the example provided at paragraph [0031] of Applicant’s specification as filed, which is the only discussion of what is meant by “a noise parameter indicative of how much noise generation is to be expected”, which states:
[0031] The noise generated by the respective cleaning machine, for example, may relate to a parameter, which is indicative of how much noise generation is to be expected in elimination of soiling. For example, according to a specification predefined by a user, it can be stipulated that extremely noisy cleaning and/or care operations, such as vacuum cleaning and/or lawnmowing, are not carried out on days or at times of the day that would have a negative effect on the user or on other people.

Additionally, paragraph [0305] of Lee teaches robotic cleaning systems may control the level of the quiet mode in proportion to the level of the surrounding noise such that the noise generated from the cleaning robot is quieter than the surrounding noise.  This controls the cleaning robot such that the expected noise generation is less than the noise level of the surrounding noise.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664